455 F.2d 974
UNITED STATES of America, Plaintiff-Appellee,v.Paul David SUTTON, Lawrence Bernard Graham, Jr., Appellants.
Nos. 26715, 26717.
United States Court of Appeals,Ninth Circuit.
Feb. 7, 1972.

Lee A. Holley (argued), Seattle, Wash., for Paul David Sutton.
Max Gest (argued), Richard P. Fox, Los Angeles, Cal., for Lawrence Bernard Graham, Jr.
Lyn I. Goldberg, Asst. U. S. Atty.  (argued), Harry D. Steward, U. S. Atty., Stephen G. Nelson, Chief Crim. Div., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS, KOELSCH and CARTER, Circuit Judges.
PER CURIAM:


1
The judgments of conviction are affirmed.


2
The appellants from material outside the record make a showing that the main prosecuting witness may have testified falsely.  This is a matter that can now be the subject of a motion for a new trial.  We give no indication as to what the ruling should be.